DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed 1/3/2022, with respect to the rejection(s) of claim(s) 24-28, 30-38, 40-43 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 30, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999).
Regarding claim 24, Kodialam et al. discloses a method for measuring an estimated bandwidth between two endpoints of a network, the method comprising: 
identifying a plurality of routing paths between the two endpoints (read as nodes 110 and 112 in fig. 1), wherein the routing paths comprise a set of intermediate nodes (read as intermediate nodes N1-N4 in fig. 1) and a set of links that each connect a pair of intermediate nodes, wherein the set of links comprises (i) a plurality of direct links (read as direct link (L2,3), (L1,2), (L3,4) in fig. 1) that each directly connects a pair of intermediate nodes and (ii) at least one multi-path link that includes a plurality of divergent sets of links (read as first set (L1,2) (L1,3); second set (L2,4) (L3,4)), all of the divergent link sets connecting one pair of intermediate nodes, each divergent link set including at least two direct links (read as (L1,2), (L2,4) in fig. 1) and using a different path through the network to connect the pair of intermediate nodes (Kodialam et al. see fig. 1; paragraph 0022, 0054; fig. 1, fig. 3; shows a network 100 with nodes identified as source 110 and destination 112 with intermediate nodes N1-N4; a plurality of links are identified as direct link L2,3, L1,2, L3,4 and etc., and multi-path links that includes a plurality of divergent sets (L1,2 + L1,3) and (L2,4 + L3,4)) and using a different path through the network to connect the pair of intermediate nodes;
calculating an estimated bandwidth for each direct link in the identified routing paths (Kodialam et al. fig. 1; paragraphs 0008, 0026; network 100 employs IDR in each node, where the IDR is 
However, Kodialam et al. does not explicitly disclose the features for normalizing the estimated bandwidths for each multi-path link; and calculating an estimated bandwidth using the normalized bandwidths for the multi-path links and a minimum bandwidth calculated for each remaining direct link that is not part of a multi- path link.
Kabbani from the same or similar fields of endeavor discloses the features for normalizing the estimated bandwidths for each multi-path link (Kabbani et al. see column 17, lines 5-20; the direct links and two-hop routes in the data center (normalized by multiplying it by a very small predetermined constant)); and 
calculating an estimated bandwidth (read as the total throughput (e.g., objective function)) using the normalized bandwidths for the multi-path links and a minimum bandwidth (read as the minimum throughput allocated across each data link of each demand) calculated for each remaining direct link that is not part of a multi- path link (Kabbani et al. see abstract; column 17, lines 5-20; determine the objective function to be the sum of a minimum throughput allocated across each data link of each demand, and the sum of data throughput across the direct links and two-hop routes in the data center normalized by multiplying it by a small constant).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. and to implement with the features as taught by Kabbani et al. to provide bandwidth estimation based on normalized bandwidth and minimum bandwidth for each of the direct and multi-path links including remaining direct link(s).
The motivation would be to improve transmission reliability.
Claim 34 is rejected similarly to claim 24.
Regarding claims 30, 40, Kodialam eta l. discloses the feature wherein each endpoint is an internet protocol (IP) transport node at an edge of a network (Kodialam et al. see abstract; network employs integrated dynamic routing (IDR) of service level guaranteed paths for network such as IP packet connection through an optical network).

Claims 25, 31, 35, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Appenzeller (Pub No.: 2012/0155467).
Regarding claims 25, 35, Kodialam et al. in view of Kabbani et al. does not explicitly disclose the feature wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints.
Appenzeller from the same or similar fields of endeavor discloses the feature wherein identifying the plurality of routing paths comprises forwarding probing packets through the routing paths to identify a network topology between the endpoints (Appenzeller see para. 0045; For example, controller server 18 may send Link Layer Discovery Protocol (LLDP) probe packets through the network to discover the topology of network 10. Controller server 18 may use information on network topology and information on the capabilities of network equipment to determine appropriate paths for packets flowing through the network.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Appenzeller to identify routing paths by forwarding probing packets through the routing paths to identify a network topology between endpoints.
The motivation would be to improve network efficiency.
Regarding claims 31, 41, Appenzeller discloses the feature wherein identifying the plurality of routing paths comprises forwarding probing packets to identify a network topology between the two endpoints (Appenzeller see para. 0045; For example, controller server 18 may send Link Layer Discovery Protocol (LLDP) probe packets through the network to discover the topology of network 10. Controller server 18 may use information on network topology and information on the capabilities of network equipment to determine appropriate paths for packets flowing through the network.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Appenzeller to identify routing paths by forwarding probing packets through the routing paths to identify a network topology between endpoints.
The motivation would be to improve network efficiency.

Claims 26, 32, 36, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) and Appenzeller (Pub No.: 2012/0155467) as applied to claim 25 or 35 above, and further in view of Tychon et al. (Pub No.: 2008/0225713).
Regarding claims 26, 36, Kodialam et al. in view of Kabbani and Appenzeller does not explicitly disclose the feature wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, wherein forwarding the probing packets through the routing paths comprises causing the source transport node to send a first set of probing packets to the destination transport node, wherein the destination transport further sends a second set of probing packets to the first transport node.
Tychon et al. from the same or similar fields of endeavor discloses the feature wherein one of the endpoints is a source transport node and the other endpoint is a destination transport node, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and Appenzeller and to implement with the features as taught by Tychon et al. to identify paths by transmitting probe packets on each of the paths and receiving the probe packet back from the destination point.
The motivation would be to improve network reliability.
Claim 32 is rejected similarly to claim 26.
Claim 42 is rejected similarly to claim 36.

Claims 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Bernstein et al. (Pub No.: 2010/0221003).
Regarding claims 27, 37, Kodialam et al. discloses the feature wherein each intermediate node is a non-edge forwarding element (NEFE) (Kodialam et al. see fig. 1; N2 and N3 are non-edge node).

Bernstein et al. from the same or similar fields of endeavor discloses the feature wherein identifying the plurality of routing paths comprises identifying a set of receiving interfaces and a set of forwarding interfaces associated with each NEFE (Bernstein et al. see paragraph 0044).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Bernstein et al. to identify ports using identifiers.
The motivation would be to reduce transmission error rate.

Claims 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) as applied to claim 24 or 34 above, and further in view of Kakemizu (Pat No.: 5,805,072).
Regarding claims 28, 38, Kodialam et al. in view of Kabbani et al. does not explicitly disclose the feature for providing the calculated estimated bandwidth to a management server.
Kakemizu from the same or similar fields of endeavor discloses the feature for providing the calculated estimated bandwidth to a management server (Kakemizu see column 25, lines 50-67; notifies a new available link bandwidth to the management source subnet manager of each link and updates).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and to implement with the features as taught by Kakemizu to forward new updated bandwidth to a network management.
The motivation would be to improve transmission reliability.
Claims 33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam et al. (Pub No.: 2002/0018264) in view of Kabbani et al. (Pat No.: 9,184,999) and Appenzeller (Pub No.: 2012/0155467) as applied to claim 31 or 41 above, and further in view of Venkateswaran et al. (Pub No.: 2008/0225741).
Regarding claims 33, 43, Kodialam et al. discloses the feature wherein each intermediate node is a non-edge forwarding element (NEFE) (Kodialam et al. see fig. 1; N2 and N3 are non-edge node).
However, Kodialaim et al. in view of Kabbani et al. and Appenzeller does not explicitly disclose the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node.
Venkateswaran et al. from the same or similar fields of endeavor discloses the feature for forwarding the probing packets comprises forwarding the probing packets in order to identify a set of receiving interfaces and a set of forwarding interfaces associated with each intermediate node (Venkateswaran et al. see para. 0020; receiving label data that indicates all interface labels that belong to each path identifier (ID) of multiple path IDs that are associated with corresponding multiple paths between provider edge nodes in a Multi-Protocol Label Switching (MPLS) network. Each interface label is associated with a network interface on an intermediate network node in the MPLS network.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kodialam et al. in view of Kabbani et al. and Appenzeller and to implement with the features as taught by Venkateswaran et al. to forward/receive label data that indicates all interface labels associated with a network interface on an intermediate node.
The motivation would be to improve transmission efficiency.

Allowable Subject Matter
Claims 29, 39 are allowed.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fahim (Pat. No, 6,952,398) and Klincewicz et al. (Pub No.: 2011/0085445) are show systems which considered pertinent to the claimed invention.
Fahim discloses a system and method for routing the maximum number of trunks on a network with resource constraints is described. The invention provides a unique modification of a multi-commodity mathematical model that maximizes flow in a capacity constrained network. The problem of routing the maximum number of trunks through a communications network can be described as a multi-commodity problem by mapping each trunk as a commodity. However, in the multi-commodity model, the resources or capacity used by a unit of any commodity is the same. This condition is too restrictive for contemporary multi-rate broadband networks because a high bandwidth traffic trunk consumes more bandwidth than a trunk with low bandwidth requirement. The invention provides a method to modify the multi-commodity model so that the capacity utilized by different trunks does not have to be identical.
Klincewicz et al. discloses methods and apparatus to design a survivable Internet Protocol link topology are disclosed. An example method to generate a network topology is described, which includes identifying a plurality of potential express links based on a first subset of a plurality of physical links .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464